MEMORANDUM **
1. The district court had jurisdiction under 18 U.S.C. § 3231 because 21 U.S.C. §§ 841, 846 are “federal laws of nationwide applicability that make actions criminal wherever committed.” United States v. Begay, 42 F.3d 486, 498 (9th Cir.1994).
2. The district court reasonably disbelieved defendants’ explanations about why they pled guilty, United States v. Snider, 976 F.2d 1249, 1251 (9th Cir.1992) (“Questions of credibility are for the district court.”), and therefore did not abuse its discretion in denying their motions to withdraw.
3. The district court did not abuse its discretion in denying the application for expert funds. United States v. Labansat, 94 F.3d 527, 530 (9th Cir.1996).
AFFIRMGED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.